Exhibit 3.9 MUST BE TYPEDFax (303) 894-242 FILING FEE: $25.00 MUST SUBMIT TWO COPIES Mail to: Secretary of State Corporations Section 1560 Broadway. Suite 200 Denver. Colorado 80202 (303) 894-2251 ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION ForOffice Use Only 002 FILED VICTORIA BUCKLEY COLORADO SECRETARY OF STATE 19981129313C SECRETARY OF STATE 07-15-1998 14:14:01 Pursuant to the provisions of the Colorado Business Corporation Act, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: FIRST: The name of the corporation is ALCOR SYSTEMS. INC. SECOND: The following amendment to the Articles of Incorporation was adopted on July 15, 1998, as prescribed by the Colorado Business Corporation Act, in the manner marked with an X below: No shares have been issued or Directors Elected - Action by Incorporators No shares have been issued but Directors Elected - Action by Directors Such amendment was adopted by the board of directors where no shares have been issued and shareholder action was not required. X Such amendment was adopted by a vote of the shareholders.The number of shares voted for the amendment was sufficient for approval. THIRD: If changing corporate name, the new name of the corporation is Lifeloc Technologies, Inc. FOURTH: The manner in which such amendment effects a change in the amount of stated capital, and the amount of stated capital as changed by such amendment, are as follows: If these amendments are to have a delayed effective date, please list that date: (Not to exceed ninety (90) days from the date of filing) ALCOR SYSTEMS. INC. Signature /s/ Vern D. Kornelson Title Secretary COMPUTER UDATE COMPLETE BJS
